DA,Y J.
Where the Industrial Commission denies an injured employe the right to continue to participate in the state insurance fund upon the ground that his present physical condition is not attributable to an industrial accident occurring in course of his employment, but to other causes, this is a denial upon a “jurisdictional ground going to the basis of ' the claimant’s right” and an appeal lies from such denial to the court of common pleas pursuant to Section 1465-90 General Code.
Judgments affirmed in Causes Nos. 19058, 19457 and 19621.
Judgment of the court of appeals reversed and that of the court of common pleas affirmed, in cause No. 19469.
Marshall, CJ., Jones, Matthias, Allen, Kinkade and Robinson, JJ., concur.